Case: 19-10558      Document: 00515382852         Page: 1    Date Filed: 04/15/2020




                        CORRECTED April 15, 2020

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 19-10558                                FILED
                                 Conference Calendar                     January 30, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FOREST GEFFERT, also known as Diamond,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-6-27


Before CLEMENT, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The opinion issued March 24, 2020, is withdrawn by the panel, and the
following is issued in its place:
       The attorney appointed to represent Forrest Geffert has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (p1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10558    Document: 00515382852    Page: 2   Date Filed: 04/15/2020


                                No. 19-10558

Geffert has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2